Rotiírock, J.
1. i-iiAtrouanco'; no re-ey covery toy grantor of grantee: when the rule does not apply. I. The plaintiff was the owner of a farm which he inherited, in part at least, from his father, who died when plaintiff was a child some ten or twelve years of age. Soon after plaintiff became twenty- «/ o ±. ^ */ one years old, he sold the farm for about $3,000 ^ ’ in cash. He contracted with one Marion Younm for another farm, and paid him $100 in hand, and agreed to pay him $2,900 as soon as the land was conveyed to him, and $800 in two years, to be secured by personal security, or by a mortgage on the farm. When the deed was ready for delivery from Young to the plaintiff, an ■ arrangement was made between the plaintiff and Young and the defendant ff. M. Williams, by which the deed from Young to the plaintiff was destroyed, and a deed yvas made by Young to J. M. Williams. All of the proceeds of the *415farm which plaintiff sold were paid over to Young, and the balance was secured by a promissory note executed by the plaintiff and the defendant J. M. Williams. Some time after the land was conveyed to J. M. Williams he sold and conveyed it to the defendant Nathan Collins.
The plaintiff charges that the defendant • J. M. Williams procured the title to the land by fraud. It appears that the plaintiff is illiterate and unlearned, and that J. M. Williams, who is his uncle, was the one to whom he looked for advice and assistance in his youth and inexperience, and that Williams took advantage of the confidential relations existing between them, -and procured the title to the farm by falsely-representing to the plaintiff that the brothers and sisters of the plaintiff’s father were about to institute suits claiming an interest in the farm which he inherited from his father, and that they would harass plaintiff and divest him of all his property by such law-suits, and advised him that; to avoid financial ruin, he should allow the land to be conveyed to him, (said J. M. Williams,) and that when said trouble was ended he would convey the land to the plaintiff. The defendant J. M. Williams denied that he made any such representations, and insisted that he purchased the land from the plaintiff in good faith, and that lie’ has paid him the greater part of the purchase money therefor. This is the principal question in the case.
The court found that the claim made by the plaintiff as to .the destruction of the deed and conveyance of the land, and the representations by which the conveyance was procured; was sustained by the proof. We think this finding was correct, taking all of the facts and circumstances disclosed in the evidence, and we are well satisfied with the conclusion reached by the circuit court. But the defendants contend strenuously that the transaction is within the familiar rule that, when one conveys his property to another with the purpose of hindering or defrauding his creditors, he will not be allowed to recover the property from his grantee, because the law *416will leave him where it finds him, and will not allow him to take advantage of his own wrong or fraud. We think the evidence in this case shows that it is not within this rule, for two reasons. In the first place, it very clearly appears that the plaintiff7 regarded his uncle as his advisor, and reposed a peculiar trust and confidence in him, and the defendant ought not to be allowed to profit by an advantage gained by the confidential relations which existed between him and the plaintiff. The other reason why the plaintiff should not be allowed to invoke the rule is, that the statements that the brothers and sisters of plaintiff’s father were about to assert claims against the estate are shown by the evidence to be without foundation in fact. It clearly appears that there were no creditors to be defrauded by the transaction which is the ground of this action.
2. innocent onandiro'm title by fraud: judgment a£plíidpurchase money. II. The court found that the defendant Nathan Collins, when he purchased the land from J. M. Williams, had no notice of the plaintiff’s equities, and that at the commencement of this suit he was indebted to J. M. Williams on the purchase money of the , an(^ in sum $^>200, and interest. Judgment was rendered in favor of the plaintiff and against the defendant J. M. Williams for the sum of $4,230.70, and costs; and he was ordered to surrender to the plaintiff the notes, mortgage, or other security for the purchase money given by Collins to him, and that, upon his failure to make such surrender, the decree should operate as an assignment of the claim for purchase money, and Collins was ordered to pay all of said unpaid purchase money to the plaintiff, and, when paid, the same should be a credit on the judgment rendered against J. M. Williams. The amount of the judgment against J. M. Williams is not excessive. It is fully sustained by the evidence. But we think the decree should be modified as to the defendant Collins. The payment of the amount due on his notes executed to Williams should be made to depend upon the surrender *417to the plaintiff by "Williams of tlie notes in question. That part of the decree providing that a failure by Williams to surrender the notes should operate as an assignment of the notes might properly be made, and payment by Collins to plaintiff might have been made absolute, if it had been shown by the evidence that Williams was still the owner of the notes. There is neither averment nor proof on this question. All that appears is that Collins gave certain notes to Williams. It is not shown that Williams was the holder of the notes when the decree was entered. If he was such holder, he was bound to comply with the order of .the court to surrender them to the plaintiff, and the law affords ample means to enforce the order. .
Modified and Affirmed.